 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDRudolph R. Zawadzki d/b/a Maria Security ServiceandInternationalUnion,United Plant GuardWorkers of America.and its Amalgamated LocalUnion No. 114. Case 7-CA-9308June 16, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOUpon a charge filed on February 18, 1972, byInternationalUnion, United Plant Guard Workersof America and its Amalgamated Local Union No.114, herein called the Union, and duly served onRudolph R. Zawadzki d/b/a Marla Security Service,herein called the Respondent, the General Counselof the National Labor Relations Board, by theRegional Director for Region 7, issued a complainton March 24, 1972, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before a Trial Examiner were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 5,1971,followingaBoardelectioninCase7-RC-10515, the Union was duly certified as theexclusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate;and that, commencing on or about August 5, 1971,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collective-lywith the Union as the exclusive bargainingrepresentative, although theUnion has requestedand is requesting it to do so. The Respondent failedto file an answer to the complaint.On April 17, 1972, counsel for the General Counselfiled directly with the Board a motion to transfer andcontinue thematter before the Board and forsummary judgment, based upon the Respondent'sfailure to file a timely answer as required by Section102.20of the Board's Rules and Regulations.Subsequently, on April 25, 1972, the Board issued anorder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted.Respondent failed to file a response toNotice To Show Cause. On May 4, 1972, the Union'On April 10, 1972,counsel for the General Counsel mailed to theRespondent a registered letter advising the Respondent of the provisions ofSec102 20 and 102 21 of the Board'sRules and RegulationsTheRespondent was further notified that if no answer was received by April 12,filed a statement in support of Motion for SummaryJudgment.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules andRegula-tions,Serves 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explainedinan answerfiled,unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint served on the Respondent specifi-cally stated that, unless an answer was filed to thecomplaint within 10 days from the service thereof,"allof the allegations in the complaint shall bedeemed to be admitted true and may be so found bythe Board." The Respondent did not file an answerto the complaint within 10 days from the service ofthe- complaint, or at any othertime.'No good causeto the contrary having been shown, in accordancewith the rule set forth above, the allegations in thecomplaint against the Respondent are deemed to betrue.Accordingly, we find as true all the allegationsof the complaint against the Respondent.2 We shall,accordingly, grant the Motion for Summary Judg-ment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all timesmaterialherein, an individual proprietor doing business underthe trade name and style of Marla Security Service.1972, a Motion forSummaryJudgment would be filedTo date,there hasbeen no response from the Respondent.2Wilson&Sons,193NLRB No51,and cases cited therein.197 NLRB No. 82 MARLA SECURITY SERVICE629Respondent is engaged in the business of providinguniformed guards for the protectionof property ofcommercial and industrial customers in Michigan.For the year ending December 31, 1971, a represent-ative period,the Respondent furnished guard serv-ices valued in excessof $200,000, of which sum morethan $50,000 was received from enterprises such asEssex International,Inc.,RobertHallClothes;Federal Department Stores; Greenfield ConstructionCo., Cangano Contracting Corp., C & C ExcavatingCo., andMidwest Metal Molding,Inc.During theyear ending December31, 1971, each ofthese namedenterprisespurchased and received goods andsupplies valued in excessof $50,000 directly fromsources located outside the State.We find,on the basis of the foregoing, thatRespondent is, ' and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act,and thatitwill effectuate the policiesof the Actto assertjurisdiction herein.B.The Request To Bargain andRespondent's RefusalCommencing on or about August 5,1971, and atall times thereafter,theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about August 5, 1971, and continuingat all times thereafter to date,the Respondent hasrefused,and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceAugust 5, 1971, and at all times thereafter,refused to barga n collectively with the Union as theexclusive representative of the employees in theappropriate unit,and that,by such refusal,Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.II.THE LABORORGANIZATION INVOLVEDInternationalUnion, United Plant Guard Workersof America and its Amalgamated Local Union No.114, is a labororganizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All full-time and regular part-time guards em-ployed by the Employer; but excluding all officeclerical employees,supervisors as defined in theAct, and all other employees.2.The certificationOn June 29,1971, a majority of the employees ofRespondent in said unit,in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 7 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent.The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on August 5, 1971, and theUnion continues to be such exclusive representativewithin I the- meanings of Section 9(a) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above,have a close,intimate,and substantial relationship to trade,traffic,and commerce among the several states andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1)of the Act, weshall order that it cease and desist therefrom, and,upon request,bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the periodprovided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company,Inc.,136NLRB785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd.328 F.2d 600(C.A. 5),cert.denied 379 U.S. 817;BurnettConstruction 630DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany,149 NLRB 1419,1421, enfd. 350 F.2d 57(C.A. 10).The Board,upon the basis of the foregoing factsand the entire record,makes the following.CONCLUSIONS OF LAW1.Rudolph R. Zawadzki d/b/a Marla SecurityService, is an employer engaged in commerce withinthemeaning of Section 2(6) and (7) of the Act.2.InternationalUnion,United PlantGuardWorkers of America and its Amalgamated LocalUnion No. 114, is a labor organization within themeaning of Section 2(5) of the Act.3.All full-time and regular part-time guardsemployed by the employer; but excluding all officeclerical employees, supervisors as defined in the Act,and all other employees, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since August 5, 1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about August 5, 1971, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Rudolph R. Zawadzki d/b/a Marla Security Service,itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with International Union,United Plant Guard Workers of America and itsAmalgamated Local Union No. 114, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time guards em-ployed by the employer; but excluding all officeclerical employees, supervisors as defined in theAct, and all other employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Center Line, Michigan, office copiesof the attached notice marked "Appendix." 3 Copiesof said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed byRespondent's representative shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-^;er, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 7, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union, United Plant Guard Workers ofAmerica and its Amalgamated Local Union No.114, as the exclusive representative of the employ-ees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act. MARLA SECURITYSERVICEWE WILL, upon request, bargain with theabove-named Union,as the exclusive representa-tiveof all employees in the bargaining unitdescribed below,with respect to rates of pay,wages,hours,and other terms and conditions ofemployment,and if an understanding is reached,embody such understanding in a signed agree-ment.The bargaining unit is:All full-time and regular part-time guardsemployed by the employer;but excluding allofficeclericalemployees,supervisors asdefined in the Act, and all other employees.631DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office,500 Book Building,1249 WashingtonBoulevard,Detroit,Michigan 48226,Telephone313-226-3200.RUDOLPH R. ZAWADZKID/B/A MARLA SECURITYSERVICE(Employer)